DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Regarding claims 1, 12 and 16: The omitted elements are: the class divider having a recorded holographic image of an object and the light source which causes the holographic image to appear as a three-dimensional image. Currently the “cabin assembly” is configured to provide a holographic image on the class divider, but no structure has been set forth to achieve this.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwagaki (US 2015/0170604) in view of McGrew (US 10,321,105) and Weidner (US 7,782,519).
Regarding independent claim 1: Iwagaki teaches an aircraft cabin assembly (1) comprising: 
a cabin wall (2), which surrounds a cabin interior space (see figs. 1-2) and has a wall surface (5) facing the cabin interior space (see figs. 1-2); and 
the wall surface having a recorded image of an object (¶ 1, 50).
	The image panels of Iwagaki are self-illuminating and do not rely on an external light source, and Iwagaki is silent to a holographic image.
	McGrew teaches a holographic assembly comprising 
a light source (fig. 14: 1403) provided to emit light onto the wall surface (1401); 
the wall surface having a recorded holographic image of an object (c. 15, ℓ. 46-53: panel 1401 is a directed holographic diffuser; c. 13, ℓ. 11-27, c. 14, ℓ. 26-38: a directed diffuser has a recorded holographic image of an object); and 
the light source being configured to emit light that corresponds to a reference wave of lighting of the holographic image when it was recorded onto the wall surface (c. 13, ℓ. 11-27, c. 14, ℓ. 26-38: the holographic image is shown in response to a particular wavelength; c. 14, ℓ. 39-57: “Substantially the same wavelengths are then used in the waveguide light field projector”) such that the holographic image appears as a three-dimensional image of the object which is a subject of the holographic image (c. 14, ℓ. 48-53: “three-dimensional display”); 
wherein the holographic image depicts the object in a plane which, viewed from a direction of the cabin interior space, lies behind a plane of the actual wall surface in which the holographic image is disposed (fig. 23: image 2311; c. 18, ℓ. 26-36; see also fig. 26: images 2605, 2607 behind the diffuser 2603).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the cabin walls of Iwagaki as holographic wall panels as taught by McGrew, 
Iwagaki is silent to class dividers in the cabin assembly.
Weidner teaches an aircraft cabin (200/900) having a class divider (220/920) separating segments of the passenger cabin (c. 4, ℓ. 17-32), which may be decorated (see 931) and provided with a display panel (210/910) which can display a design, pattern, logo or picture (c. 2, ℓ. 31-34). Weidner may be relied upon for teaching the use of class dividers in an aircraft as well as the decoration of class dividers with static or active images. McGrew further teaches holographic assemblies wherein the holographic image lies in front of a plane of the surface of the substrate (figs. 18A-C: image 1807 in front of screen 1805; c. 17, ℓ. 34-40).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the aircraft of Iwagaki with a class divider such as taught by Weidner for the purpose of visually dividing the passenger compartments (Weidner c. 4, ℓ. 51-52). In so doing, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the class divider with a holographic image which lies in front of a plane of a surface of the class divider, as taught by McGrew, for the purpose of adding depth to the images provided on the class divider.
Regarding claims 2, 4-7 and 13: Iwagaki, as modified, provides the aircraft cabin assembly according to claim 1, wherein the holographic image of the object may correspond to the wall surface, a landscape or sea with a horizon, a forest, a beach, or a clouded sky (these limitations are nonfunctional printed matter and are not given patentable weight; the image could easily be of anything, including these examples). It is noted that Iwagaki teaches displaying the image of a landscape or seascape with a horizon (Iwagaki ¶ 59). It would have been obvious to a person having ordinary skill in the art at the 
Regarding claim 8: Iwagaki, as modified, provides the aircraft cabin assembly according to claim 1, wherein the holographic image is provided on the wall surface of a side wall section of the cabin wall (Iwagaki fig. 2).
Regarding claim 9: Iwagaki, as modified, provides the aircraft cabin assembly according to claim 1, wherein the holographic image is provided on the wall surface of a ceiling section of the cabin wall (the upper portions of the wall may be considered as the “wall surface of a ceiling section”).
Regarding claim 11: Iwagaki, as modified, provides the aircraft cabin assembly according to claim 1, wherein the holographic image is provided in a continuous manner on the wall surface in a longitudinal direction of the aircraft cabin assembly (Iwagaki fig. 2).
Regarding independent claim 12: Iwagaki teaches a method for virtual spatial enlargement of an aircraft cabin assembly (abstract), comprising: 
providing an aircraft cabin assembly (1) comprising a cabin wall (2), which surrounds a cabin interior space and has a wall surface (5) facing the cabin interior space (see figs. 1-2); 
the wall surface having a recorded image of an object (¶ 1, 50).
	The image panels of Iwagaki are self-illuminating and do not rely on an external light source, and Iwagaki is silent to a holographic image.
	McGrew teaches a holographic assembly comprising 
a light source (fig. 14: 1403) provided to emit light onto the wall surface (1401); 
recording a holographic image of an object (c. 9, ℓ. 18-35; c. 13, ℓ. 11-27); 
applying the holographic image that was recorded to the wall surface (c. 15, ℓ. 46-53: panel 1401 is a directed holographic diffuser; c. 13, ℓ. 11-27, c. 14, ℓ. 26-38: a directed diffuser has a recorded holographic image of an object); and 
(c. 13, ℓ. 11-27, c. 14, ℓ. 26-38: the holographic image is shown in response to a particular wavelength; c. 14, ℓ. 39-57: “Substantially the same wavelengths are then used in the waveguide light field projector”) and that allows the holographic image to appear as a three-dimensional image of the object (c. 14, ℓ. 48-53: “three-dimensional display”); 
wherein the holographic image depicts the object in a plane which, viewed from a direction of the cabin interior space, lies behind a plane of the actual wall surface in which the holographic image is disposed (fig. 23: image 2311; c. 18, ℓ. 26-36; see also fig. 26: images 2605, 2607 behind diffuser 2603).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the cabin walls of Iwagaki as holographic wall panels as taught by McGrew, as a known alternative form of display, and to reduce the amount of active components required from the active display panels of Iwagaki to the passive diffuser panels of McGrew.
Iwagaki is silent to class dividers in the cabin assembly.
Weidner teaches an aircraft cabin (200/900) having a class divider (220/920) separating segments of the passenger cabin (c. 4, ℓ. 17-32), which may be decorated (see 931) and provided with a display panel (210/910) which can display a design, pattern, logo or picture (c. 2, ℓ. 31-34). Weidner may be relied upon for teaching the use of class dividers in an aircraft as well as the decoration of class dividers with static or active images. McGrew further teaches holographic assemblies wherein the holographic image lies in front of a plane of the surface of the substrate (figs. 18A-C: image 1807 in front of screen 1805; c. 17, ℓ. 34-40).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the aircraft of Iwagaki with a class divider such as taught by Weidner for the purpose of visually dividing the passenger compartments (Weidner c. 4, ℓ. 51-52). In so doing, it would 
Regarding claim 14: Iwagaki, as modified, provides the aircraft cabin assembly according to claim 1, wherein the holographic image is formed by a reflection hologram (McGrew c. 15, ℓ. 46-57: the holographic image may be accomplished via reflection).
Regarding claim 15: Iwagaki, as modified, provides the aircraft cabin assembly according to claim 1, wherein the light source is provided as a projector (McGrew 1403) or as a window (Iwagaki shows windows). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the projector of McGrew as a ceiling light in the cabin of Iwagaki, for the purpose of mounting the projector someplace out of the way of foot traffic.
Regarding independent claim 16: Iwagaki teaches a method for virtual spatial enlargement of an aircraft cabin assembly (abstract), comprising: 
provided a recorded image of an object (¶ 1, 50) on a wall surface (5) of an aircraft cabin assembly (1), the aircraft cabin assembly comprising a cabin interior space, the wall surface facing the cabin interior space (see figs. 1-2).
	The image panels of Iwagaki are self-illuminating and do not rely on an external light source, and Iwagaki is silent to a holographic image.
	McGrew teaches a holographic assembly comprising:
providing a recorded holographic image of an object (c. 9, ℓ. 18-35; c. 13, ℓ. 11-27) 
using a light source (fig. 14: 1403) to illuminate the holographic image on the wall surface (1401) with light that corresponds to a reference wave of lighting of the holographic image when it was recorded (c. 13, ℓ. 11-27, c. 14, ℓ. 26-38: the holographic image is shown in response to a particular wavelength; c. 14, ℓ. 39-57: “Substantially the same wavelengths are then used in the waveguide light field projector”) and that allows the holographic image to appear as a three-dimensional image of the object (c. 14, ℓ. 48-53: “three-dimensional display”); 
wherein the holographic image depicts the object in a plane which, viewed from a direction of the cabin interior space, lies behind a plane of the actual wall surface in which the holographic image is disposed (fig. 23: image 2311; c. 18, ℓ. 26-36; see also fig. 26: images 2605, 2607 behind diffuser 2603).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the cabin walls of Iwagaki as holographic wall panels as taught by McGrew, as a known alternative form of display, and to reduce the amount of active components required from the active display panels of Iwagaki to the passive diffuser panels of McGrew.
Iwagaki is silent to class dividers in the cabin assembly.
Weidner teaches an aircraft cabin (200/900) having a class divider (220/920) separating segments of the passenger cabin (c. 4, ℓ. 17-32), which may be decorated (see 931) and provided with a display panel (210/910) which can display a design, pattern, logo or picture (c. 2, ℓ. 31-34). Weidner may be relied upon for teaching the use of class dividers in an aircraft as well as the decoration of class dividers with static or active images. McGrew further teaches holographic assemblies wherein the holographic image lies in front of a plane of the surface of the substrate (figs. 18A-C: image 1807 in front of screen 1805; c. 17, ℓ. 34-40).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the aircraft of Iwagaki with a class divider such as taught by Weidner for the purpose of visually dividing the passenger compartments (Weidner c. 4, ℓ. 51-52). In so doing, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the class divider with a holographic image which lies in front of a plane of a surface of the class .

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwagaki in view of McGrew and Weidner as applied to claims 1 and 12 above, and further in view of Asano (US 2017/0368860).
Regarding claims 2 and 13: Iwagaki, as modified, provides the method according to claim 12, but may be silent to recording the wall surface from a position in the cabin interior space.
Asano teaches a holographic system wherein the image corresponds to the wall surface before application of the holographic image (¶ 99: “surface patterning of the printed matter 10 in the illumination device 1 is made to match surface patterning of the side walls 800, 801), 
wherein the wall surface is recorded from a position in the cabin interior space (), and 
wherein the image is applied to the wall surface such that the image of the wall surface corresponds to the actual wall surface (¶ 99).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the holographic system of Iwagaki, as modified by McGrew and Weidner, to record the wall surface from a position inside the cabin interior space for the purpose of showing the cabin walls, perhaps to give the impression of a normal cabin larger than the actual cabin.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9 and 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647